Title: To James Madison from Alexander J. Dallas, 19 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dr Sir
                        
                        19 April 1815.
                    
                    I am obliged to trouble you again on Mr. Lufborough’s business. He has mistaken my expression, which was, “that if the claim is not legal, still it appears to me to be equitable.” However, recollecting your view of the subject, I do not wish to give a formal decision, without your sanction; and I will thank you to say, whether I shall leave it as it stands, or submit it to the Comptroller on equitable principles.
                    General Macomb arrived last night; and I hope Genl. Brown will be here tomorrow. The business is now so digested, that I think it will not cost the Board three days to pass upon it.
                    
                    If Genl. Ripley conforms to my view of propriety, as to the Court of Inquiry, I shall act on your authority, in issuing the brevet, as well as in writing a letter to retain him in service.
                    In this morning’s National Intelligencer, I have published a General Order to restrain some abuses, and to quiet the minds of the Soldiers, as to their pay and discharge. The collection of Military documents, which are in the hands of Officers, who may be deranged, is, also, attempted. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                